Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                       Nos. 3D19-245 and 3D19-324
           Lower Tribunal Nos. 13-19313A, 11-30280C and 11-4311
                            ________________


                                Quintin Vicks,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      Appeals from the Circuit Court for Miami-Dade County, Miguel M. de la O,
Judge.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg and Manuel
Alvarez, Assistant Public Defenders, for appellant.

     Ashley Moody, Attorney General, and Jeffrey R. Geldens, Assistant Attorney
General, for appellee.


Before FERNANDEZ, SCALES, and HENDON, JJ.

      PER CURIAM.

      Affirmed.